DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest a device having each of the recited limitations.  While various surgical training devices are known, including devices comprising elongated members for holding simulated surgical instruments, the specific configurations of structural elements as recited in claims 1 and 10 are not disclosed in the prior art, nor is there any motivation or suggestion to modify the teachings of the prior art to create the claimed invention without using impermissible hindsight.  In particular, there is no disclosure or suggestion of an instrument passage being offset in relation to the joint as recited.  Further, this arrangement has a functional purpose, as described in paragraph [0021] of the specification, and thus does not amount to a mere aesthetic choice of design or an obvious rearrangement of parts.  As a result, claims 1 and 10, and their respective dependent claims 2-9 and 11-19 & 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
January 7, 2022